756 N.W.2d 81 (2008)
Darcy A. DIOT, Plaintiff-Appellee,
v.
DEPARTMENT OF CORRECTIONS, BROOKS REGIONAL CORRECTIONAL FACILITY, Defendant-Appellant.
Docket No. 130702. COA No. 264781.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Court, the application for leave to appeal the January 31, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the prior decisions of the worker's compensation tribunals and we REMAND this case to the Board of Magistrates for a new hearing regarding the plaintiff's entitlement to worker's compensation benefits for the closed period from July 17, 2002 to March 25, 2003, consistent with this Court's decisions in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008), and Robertson v. Daimler-Chrysler Corp., 465 Mich. 732, 641 N.W.2d 567 (2002).
We do not retain jurisdiction.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order vacating in part the decisions of the workers' compensation tribunals and remanding this case to the Board of Magistrates for a new hearing regarding the plaintiff's entitlement to workers' compensation benefits for the closed period from July 17, 2002, to March 25, 2003, consistent with this Court's decisions in Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008), Robertson v. DaimlerChrysler Corp., 465 Mich. 732, 641 N.W.2d 567 (2002), and Gardner v. Van Buren Public Schools, 445 Mich. 23, 517 N.W.2d 1 (1994).
Because I dissented from the majority opinion in Stokes v. Chrysler LLC, I vote to grant leave to appeal in this case to consider whether a majority of this Court reached the correct decision in Stokes.